DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.
Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered.
The drawing/specification objection are withdrawn based on the drawings of October 18, 2021.  
The 35 U.S.C 112(b) rejections are withdrawn based upon the new claim language of claims 1 and 9 in addition to the drawings filed which clarify that the “bend portion” (28) in the claims may be interpreted as only a part of the curved portion of the pipe. In other words the “bend portion” (28) as claimed cannot be the entire curved portion of the pipe as it curves from a radial to axial direction.
A rejection of claim 11 under 35 U.S.C 112(b) is made in the rejection below.
With regard to the 35 U.S.C 102 rejection the applicant argues Franz does not disclose a pipe center axis based on the allegation that Franz does not disclose pipes and that construction of Franz does not have a center axis.  The examiner maintains that the annular volume defined by 20 and 22 of Franz under a broadest reasonable interpretation would be considered tubular and diffuser pipes.  The examiner points to Youssef et al. (U.S Patent 6,488,469), Figure 2 (19) which is referred to as a pipe diffuser in Column 7 lines 5-6 as 
Additional language is required in the claims to convey a multitude of shapes as shown by (20) in Figure 2 of the instant application.  The examiner also finds that the drawings of Franz sufficiently disclose a pipe center axis as the central axis the pipes can be understood implicitly by what is disclosed by the geometry which is shown.  Rough proportions are relied upon for claim 3, but for claim 1 not even rough proportions are required for the disclosure of Franz to disclose the claim.  For claim 1, only a general understanding is required for Franz to disclose the claim that the radially inner portion of the pipe/diffuser moves radially inward which is clear by the downward slope in the drawing (proportions or measurements are not required). A relative radial distance in the figure is not a measurement in the current fact pattern as alleged by applicant.  It is simply something that is immediately disclosed as it is a basic spatial relation that doesn’t require measurement.   This is therefore not an issue of scale and therefore the applicant’s interpretation of MPEP 2125 is not applicable to the rejection.
The examiner also maintains that the use of the rough proportions in the rejection of claim 3 is proper.  “Measurement” or “precise proportions” as discussed in MPEP 2125 is not required.  As discussed in the rejection, “the start of the exit segment (V) is partially arbitrary based on the exit segment not being further defined; under a broadest reasonable interpretation the start of the exit segment may be at a location that makes a length of 20% of the length of the tubular body true”.
The applicant also argues the examiner’s interpretation of the pipe outlet of Annotated Figure 1 (IV).  The claim language of the pipe outlet being a downstream extremity of the compressor diffuser, in the examiner’s opinion does not change the validity of this interpretation.  Franz in Column 2 line 66- Column 3 line 8 and Column 3 line 57-73.  Based on the disclosure of Franz, the examiner reaches the conclusion that the scoops are intended simply to redirect the air and do are not for diffusion, and are therefore not part of the diffuser.  The examiner 
The parallel rejection of Franz in view of Duong can be seen in the rejection below as well.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 11 line 3 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is therefore unclear the length of the exit segment relative to the tubular body that is claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franz (U.S Patent 3,019,606) hereinafter Franz.

    PNG
    media_image1.png
    618
    791
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    655
    1168
    media_image2.png
    Greyscale

Regarding claim 1, Franz discloses:
a compressor diffuser for a gas turbine engine having a center axis {Column 1 lines 10-21 and lines 59-71, center axis is in conventional location, Figure 1 shows the generally radially symmetric structure},
the compressor diffuser comprising:
diffuser pipes having a tubular body including a generally radial portion {Figure 2 (20a), Column 2 lines 42-56},
a bend portion {Annotated Figure 1 (VI), Column 2 lines 57-66}
and a generally axial portion {Annotated Figure 1 (I), Column 2 lines 42-56}, 
the generally axial portion having an exit segment extending parallel to the center axis {Annotated Figure 1 (II)} and terminating at a pipe outlet {Annotated Figure 1 (IV)},
the pipe outlet being a downstream extremity of the compressor diffuser {Annotated Figure 1 (IV) is a downstream extremity of the compressor diffuser, (26) is not part of the diffuser, Column 2 line 66- Column 3 line 8 and Column 3 line 57-73}
the tubular body defining a pipe center axis extending from the radial portion to the pipe outlet {approximately shown by Annotated Figure 3 (VII), it moves radially inward in region of (I)},
the pipe center axis through the exit segment being the same radial distance from the center axis along the exit segment {Annotated Figure 1 (II) is straight making this true}.
the pipe center axis through all of the bend portion disposed radially further from the center axis {Annotated Figure 3 (VIII) shows a line at innermost radial distance of bend portion (VI)} than the pipe center axis through all of the exit segment {Annotated Figure 3 (VIII) is radially further than portion of (VII) in region (II)}.
Regarding claim 3, Franz further discloses wherein the tubular body has a length measured from an inlet of the generally radial portion to the pipe outlet, the exit segment having a length of 20% of the length of the tubular body {Annotated Figure 1, the start of the exit segment (V) is partially arbitrary based on the exit segment not being further defined; under a broadest reasonable interpretation the start of the exit segment may be at a location that makes a length of 20% of the length of the tubular body true}.
Regarding claim 4, Franz further discloses wherein the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) shows the section that results in the radially inward aspect}.
Regarding claim 5, Franz further discloses wherein the center axis and radial lines extending therefrom define a plurality of planes, one of the plurality of planes intersecting the tubular body along the generally axial portion to define a planar profile of the generally axial portion, the planar profile having a slope being a change in a radial distance of the planar profile from the center axis over a length along the center axis, the slope of the planar profile being negative where the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) in the generally axial portion has a negative slope as defined by claim}.
Regarding claim 6, Franz further discloses wherein the slope of planar profile along the exit segment is zero {Annotated Figure 1 (II) is purely axial, resulting in the slope being zero}. 
Regarding claim 8, Franz further discloses the compressor diffuser of claim 1 (see claim 1) in combination with a reverse-flow combustor {Column 4 lines 3-12, Figure 2 (25a)} positioned to receive fluid flow from the pipe outlet {Figure 2 (25a) receives fluid flow from the pipe outlet}.
Regarding claim 9, Franz discloses:
a gas turbine engine {Column 1 lines 10-21}, comprising:
a compressor having an impeller rotatable about a center axis {Column 2 lines 30-36, Figure 2 (18)},
and having a radial impeller outlet {Column 2 lines 30-56, Figure 2 (18) has outlet to (20a)};
a diffuser with diffuser pipes to receive fluid from the radial impeller outlet {Column 2 lines 30-56, Figure 2 (18) has outlet to (20a)},
and having a tubular body including a generally radial portion {Figure 2 (20a), Column 2 lines 42-56},
a bend portion {Figure 2 (22), Column 2 lines 57-66} and a generally axial portion {Annotated Figure 1 (I), Column 2 lines 42-56}, the generally axial portion having an exit segment extending parallel to the center axis {Annotated Figure 1 (II)} and terminating at a pipe outlet {Figure 2, a first outlet is adjacent (26)}, being a downstream extremity of the compressor diffuser {Annotated Figure 1 (IV) is a downstream extremity of the compressor diffuser, (26) is not part of the diffuser, Column 2 line 66- Column 3 line 8 and Column 3 line 57-73}
the tubular body defining a pipe center axis extending from the radial portion to the pipe outlet {approximately shown by Annotated Figure 3 (VII), it moves radially inward in region of (I)},
the pipe center axis through all of the bend portion disposed radially further from the center axis {Annotated Figure 3 (VIII) shows a line at innermost radial distance of bend portion (VI)} than the pipe center axis through all of the exit segment {Annotated Figure 3 (VIII) is radially further than portion of (VII) in region (II)}.
and a reverse-flow combustor downstream of the diffuser {Column 4 lines 3-12, Figure 2 (25a)}.
Regarding claim 10, Franz further discloses wherein the exit segment is the same radial distance from the center axis along a length of the exit segment {Annotated Figure 1 (II) is straight making this true}.
Regarding claim 11, Franz further discloses wherein the tubular body has a length measured from an inlet of the generally radial portion to the pipe outlet, the exit segment having a length not exceeding 20% of the length of the tubular body {Annotated Figure 1, the start of the exit segment (V) is partially arbitrary based on the exit segment not being further defined; under a broadest reasonable interpretation the start of the exit segment may be at a location that makes a length not exceeding 20% of the length of the tubular body true}.
Regarding claim 12, Franz further discloses wherein the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) shows the section that results in the radially inward aspect}.
Regarding claim 13, Franz further discloses wherein the center axis and radial lines extending therefrom define a plurality of planes, one of the plurality of planes intersecting the tubular body along the generally axial portion to define a planar profile of the generally axial portion, the planar profile having a slope being a change in a radial distance of the planar profile from the center axis over a length along the center axis, the slope of the planar profile being 
Regarding claim 14, Franz further discloses wherein the slope of planar profile along the exit segment is zero {Annotated Figure 1 (II) is purely axial, resulting in the slope being zero}.
Regarding claim 16, Franz discloses:
a method of forming a diffuser pipe {diffuser pipe configuration} of a compressor:
with a center axis {Column 1 lines 10-21 and lines 59-71, center axis is in conventional location, Figure 1 shows the generally radially symmetric structure},
the method comprising: positioning a bend portion of the diffuser pipe radially outwardly from the center axis and from an outlet of the diffuser pipe {Figure 2 where (22) points is positioned radially outward of Annotated Figure 1 (IV)},
and orienting an exit segment of the diffuser pipe to be parallel with the center axis {Annotated Figure 1 (II) is parallel with the center axis}.
All of the bend portion being radially further from the center axis than all of the exit segment {Annotated Figure 3 radial distance of lowest point along the bend portion is roughly represented by (VIII), this is above (VII) in the region (I)}.
Regarding claim 18, Franz further discloses wherein orienting the exit segment includes straightening the exit segment {Annotated Figure 1 (II) is straightened downstream of (III)} to have a same radial distance from the center axis over a length of the exit segment {Annotated Figure 1 (II) has the same radial distance from the center axis over the length of the exit segment}.
Regarding claim 19, Franz further teaches comprising curving the diffuser pipe radially inwardly from the bend portion to the exit segment {Annotated Figure 1 (III) curves radially inwardly from the bend to the exit segment}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Duong et al. (U.S Pre-Grant Publication 20150226232) hereinafter Duong.
Regarding claim 7, Franz discloses the compressor diffuser of claim 1.  Franz discloses annular diffuser pipes which results in Franz being silent regarding wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment {Figure 7, the exit 
Regarding claim 15, Franz discloses the centrifugal compressor of claim 9.  Franz is discloses annular diffuser pipes which results in Franz not being silent regarding wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment {Figure 7, the exit segment (243) is curved circumferentially relative to the portion of (245) immediately upstream}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multitude of separate diffuser pipes that are self-contained as taught by Duong compared the annular diffuser shape of Franz.  One of ordinary skill in the art would be motivated to do so as it is recognized that different diffusing means may be used to achieve the same diffusion functionality {Duong [0026]}.       
Parallel Rejection
The following is a parallel rejection based on the applicant’s narrower definition of diffuser pipes and tubular as discussed in the response to arguments above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S Patent 3,019,606) hereinafter Franz in view of Duong et al. (U.S Pre-Grant Publication 20150226232) hereinafter Duong.
Regarding claim 1, Franz discloses:
a compressor diffuser for a gas turbine engine having a center axis {Column 1 lines 10-21 and lines 59-71, center axis is in conventional location, Figure 1 shows the generally radially symmetric structure},
the compressor diffuser comprising:
diffuser passages including a generally radial portion {Figure 2 (20a), Column 2 lines 42-56},
a bend portion {Annotated Figure 1 (VI), Column 2 lines 57-66}
and a generally axial portion {Annotated Figure 1 (I), Column 2 lines 42-56}, 
the generally axial portion having an exit segment extending parallel to the center axis {Annotated Figure 1 (II)} and terminating at a passage outlet {Annotated Figure 1 (IV)},
the passage outlet being a downstream extremity of the compressor diffuser {Annotated Figure 1 (IV) is a downstream extremity of the compressor diffuser, (26) is not part of the diffuser, Column 2 line 66- Column 3 line 8 and Column 3 line 57-73}
the passage defining a passage center axis extending from the radial portion to the passage outlet {approximately shown by Annotated Figure 3 (VII), it moves radially inward in region of (I)},
the passage center axis through the exit segment being the same radial distance from the center axis along the exit segment {Annotated Figure 1 (II) is straight making this true}.
the passage center axis through all of the bend portion disposed radially further from the center axis {Annotated Figure 3 (VIII) shows a line at innermost radial distance of bend portion (VI)} than the pipe center axis through all of the exit segment {Annotated Figure 3 (VIII) is radially further than portion of (VII) in region (II)}.
Franz discloses annular passages, but not these passages are separate diffuser pipes each with a separate tubular body.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the diffuser members are pipe diffusers {[0026]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multitude of separate diffuser pipes that are self-contained as taught by Duong compared the annular diffuser shape of Franz.  One of ordinary skill in the art would be motivated to do so as it is recognized that different diffusing means may be used to achieve the same diffusion functionality {Duong [0026]}.
Regarding claim 3, the combination of Franz and Duong further teaches wherein the tubular body has a length measured from an inlet of the generally radial portion to the pipe outlet, the exit segment having a length of 20% of the length of the tubular body {Annotated 
Regarding claim 4, the combination of Franz and Duong further teaches wherein the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) shows the section that results in the radially inward aspect}.
Regarding claim 5, the combination of Franz and Duong further teaches wherein the center axis and radial lines extending therefrom define a plurality of planes, one of the plurality of planes intersecting the tubular body along the generally axial portion to define a planar profile of the generally axial portion, the planar profile having a slope being a change in a radial distance of the planar profile from the center axis over a length along the center axis, the slope of the planar profile being negative where the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) in the generally axial portion has a negative slope as defined by claim}.
Regarding claim 6, the combination of Franz and Duong further teaches wherein the slope of planar profile along the exit segment is zero {Annotated Figure 1 (II) is purely axial, resulting in the slope being zero}. 
Regarding claim 7, the combination of Franz and Duong further teaches wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment {Duong Figure 7, the exit segment (243) is curved circumferentially relative to the portion of (245) immediately upstream}.
Regarding claim 8, the combination of Franz and Duong further teaches the compressor diffuser of claim 1 {see claim 1} in combination with a reverse-flow combustor {Franz Column 4 lines 3-12, Figure 2 (25a)} positioned to receive fluid flow from the pipe outlet {Franz Figure 2 (25a) receives fluid flow from the pipe outlet}.
Regarding claim 9, Franz discloses:
a gas turbine engine {Column 1 lines 10-21}, comprising:
a compressor having an impeller rotatable about a center axis {Column 2 lines 30-36, Figure 2 (18)},
and having a radial impeller outlet {Column 2 lines 30-56, Figure 2 (18) has outlet to (20a)};
a diffuser with diffuser passages to receive fluid from the radial impeller outlet {Column 2 lines 30-56, Figure 2 (18) has outlet to (20a)},
and having a tubular profile including a generally radial portion {Figure 2 (20a), Column 2 lines 42-56},
a bend portion {Figure 2 (22), Column 2 lines 57-66} and a generally axial portion {Annotated Figure 1 (I), Column 2 lines 42-56}, the generally axial portion having an exit segment extending parallel to the center axis {Annotated Figure 1 (II)} and terminating at a pipe outlet {Figure 2, a first outlet is adjacent (26)}, being a downstream extremity of the compressor diffuser {Annotated Figure 1 (IV) is a downstream extremity of the compressor diffuser, (26) is not part of the diffuser, Column 2 line 66- Column 3 line 8 and Column 3 line 57-73}
the tubular body defining a pipe center axis extending from the radial portion to the passage outlet {approximately shown by Annotated Figure 3 (VII), it moves radially inward in region of (I)},
the passage center axis through all of the bend portion disposed radially further from the center axis {Annotated Figure 3 (VIII) shows a line at innermost radial distance of bend portion (VI)} than the passage center axis through all of the exit segment {Annotated Figure 3 (VIII) is radially further than portion of (VII) in region (II)}.
and a reverse-flow combustor downstream of the diffuser {Column 4 lines 3-12, Figure 2 (25a)}.
Franz discloses annular passages, but not these passages are separate diffuser pipes each with a separate tubular body.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the diffuser members are pipe diffuser {[0026]}.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a multitude of separate diffuser pipes that are self-contained as taught by Duong compared the annular diffuser shape of Franz.  One of ordinary skill in the art would be motivated to do so as it is recognized that different diffusing means may be used to achieve the same diffusion functionality {Duong [0026]}.
Regarding claim 10, the combination of Franz and Duong further teaches wherein the exit segment is the same radial distance from the center axis along a length of the exit segment {Annotated Figure 1 (II) is straight making this true}.
Regarding claim 11, the combination of Franz and Duong further teaches wherein the tubular body has a length measured from an inlet of the generally radial portion to the pipe outlet, the exit segment having a length not exceeding 20% of the length of the tubular body {Annotated Figure 1, the start of the exit segment (V) is partially arbitrary based on the exit segment not being further defined; under a broadest reasonable interpretation the start of the exit segment may be at a location that makes a length not exceeding 20% of the length of the tubular body true}.
Regarding claim 12, the combination of Franz and Duong further teaches wherein the generally axial portion curves radially inwardly from the bend portion toward the exit segment {Annotated Figure 1 (III) shows the section that results in the radially inward aspect}.
Regarding claim 13, the combination of Franz and Duong further teaches wherein the center axis and radial lines extending therefrom define a plurality of planes, one of the plurality of planes intersecting the tubular body along the generally axial portion to define a planar profile of the generally axial portion, the planar profile having a slope being a change in a radial distance of the planar profile from the center axis over a length along the center axis, the slope 
Regarding claim 14, the combination of Franz and Duong further teaches wherein the slope of planar profile along the exit segment is zero {Annotated Figure 1 (II) is purely axial, resulting in the slope being zero}.
Regarding claim 15, the combination of Franz and Duong further teaches wherein the exit segment is curved circumferentially relative to a portion of the tubular body immediately upstream of the exit segment {Duong Figure 7, the exit segment (243) is curved circumferentially relative to the portion of (245) immediately upstream}.
Regarding claim 16, Franz discloses:
a method of forming a diffuser passage of a compressor:
with a center axis {Column 1 lines 10-21 and lines 59-71, center axis is in conventional location, Figure 1 shows the generally radially symmetric structure},
the method comprising: positioning a bend portion of the diffuser passage radially outwardly from the center axis and from an outlet of the diffuser passage {Figure 2 where (22) points is positioned radially outward of Annotated Figure 1 (IV)},
and orienting an exit segment of the diffuser passage to be parallel with the center axis {Annotated Figure 1 (II) is parallel with the center axis}.
All of the bend portion being radially further from the center axis than all of the exit segment {Annotated Figure 3 radial distance of lowest point along the bend portion is roughly represented by (VIII), this is above (VII) in the region (I)}.
Franz discloses annular passages, but not these passages are separate diffuser pipes each with a separate tubular body.  Duong pertains to diffusers downstream of centrifugal compressors in gas turbine engines.  Duong teaches wherein the diffuser members are pipe 
Regarding claim 18, the combination of Franz and Duong further teaches wherein orienting the exit segment includes straightening the exit segment {Annotated Figure 1 (II) is straightened downstream of (III)} to have a same radial distance from the center axis over a length of the exit segment {Annotated Figure 1 (II) has the same radial distance from the center axis over the length of the exit segment}.
Regarding claim 19, the combination of Franz and Duong further teaches comprising curving the diffuser pipe radially inwardly from the bend portion to the exit segment {Annotated Figure 1 (III) curves radially inwardly from the bend to the exit segment}.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Franz discloses a configuration where the radially outer wall remains at a constant radial location, this is contrary to the claim.  There is no evidence to support a rejection to modify this wall to teach the claim limitations of claim 22.
Barton does not disclose the pipe center axis through the exit segment being the same radial distance from the center axis along the exit segment.  There is no evidence to support a rejection to modify the exit segment directionality to purely axial to achieve a constant radial distance along the exit segment to teach the claim limitations of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Commaret et al. (U.S Pre-Grant Publication 20100031663) teaches different angular configurations of the diffuser pipe outlets in Figures 4 and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745